IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00342-CR

                        IN RE EDWARD S. HODGES, III


                                Original Proceeding



                                       ORDER


      Edward S. Hodges III’s Petition for Writ of Mandamus was filed on October 8,

2015. The Court requests a response from the parties to the proceeding. See TEX. R. APP.

P. 52.8(b). Any response shall be filed with the Clerk of this Court no later than 28 days

from the date of this Order.

      The Court asks the parties to include in their response briefing on the proper

manner for a defendant to obtain a copy of a previously prepared DNA report.



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response requested
Order issued and filed October 22, 2015